Name: Commission Implementing Regulation (EU) NoÃ 784/2011 of 5Ã August 2011 on advances to be paid from 16Ã October 2011 of the direct payments listed in Annex I to Council Regulation (EC) NoÃ 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers
 Type: Implementing Regulation
 Subject Matter: economic policy;  agricultural policy;  accounting
 Date Published: nan

 6.8.2011 EN Official Journal of the European Union L 203/9 COMMISSION IMPLEMENTING REGULATION (EU) No 784/2011 of 5 August 2011 on advances to be paid from 16 October 2011 of the direct payments listed in Annex I to Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 29(4)(a) thereof, Whereas: (1) Article 29(2) of Regulation (EC) No 73/2009 provides that payments under support schemes listed in Annex I to that Regulation are to be made within the period from 1 December to 30 June of the following calendar year. However, Article 29(4)(a) of that Regulation permits the Commission to provide for advances. (2) In 2011 unfavourable weather conditions in Europe, with a very harsh winter and a late spring followed by an extreme drought and high temperatures, have caused serious damages on the crop and fodder production. Severe financial difficulties have been encountered by farmers as a result, in particular by cattle producers. These difficulties are compounded by the effects of the ongoing financial crisis which have caused many farmers to be confronted with serious liquidity problems. This already difficult situation has been worsened by the effects on the markets of the spread of E.coli bacteria which has lead to dramatic falls in the demand and prices of fruit and vegetables. In order to help to alleviate these difficulties it is appropriate to allow for farmers to receive advance payments of up to 50 % of the support schemes listed in Annex I to Regulation (EC) No 73/2009. Regarding the beef and veal payments provided for in Section 11 of Chapter 1 of Title IV of Regulation (EC) No 73/2009, Member States should also be authorised to increase the payment of advances as referred to in Article 82 of Commission Regulation (EC) No 1121/2009 (2), to up to 80 % of the payment. (3) In order to ensure that the advance payments will be accounted for under the 2012 budget year, they should be made from 16 October 2011. The necessary verification of eligibility conditions under Article 29(3) of Regulation (EC) No 73/2009 should nevertheless be carried out before payment of the advances in the interests of good financial management. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Member States may pay, from 16 October 2011, advances to farmers of up to 50 % of the direct payments listed in Annex I to Regulation (EC) No 73/2009 in respect of applications made in 2011, provided that the verification of the eligibility conditions pursuant to Article 20 of Regulation (EC) No 73/2009 has been finalised. Regarding the beef and veal payments provided for in Section 11 of Chapter 1 of Title IV of Regulation (EC) No 73/2009, Member States shall be authorised to increase the amount referred to in the first paragraph to up to 80 %. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 316, 2.12.2009, p. 27.